Case 4:18-cv-10252-JLK Document 24 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION

                              CASE NO. 4:18-10252-CIV-KING/REID

 JOVANNE MACK,

         Petitioner,

 v.

 SEC’Y, DEP’T OF CORR.,

       Respondent.
 ________________________________/

                                 FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the January 15, 2021 Report and Recommendation

 (Doc. No. 23) (“R&R”) of Magistrate Judge Lisette M. Reid. Objections to the R&R were due by

 January 29, 2021, but none were filed.

         The R&R recommends denying Petitioner’s Petition for Writ of Habeas Corpus Pursuant

 to 28 U.S.C. § 2254. Specifically, the R&R analyzes (and rejects) Petitioner’s argument that the

 sentence should be vacated for ineffective assistance of counsel. Upon consideration of the

 record and the R&R, the Court finds that Magistrate Judge Lisette M. Reid’s well-reasoned R&R

 accurately states the law of the case. Accordingly, it is ORDERED, ADJUDGED and

 DECREED that:

      1. Magistrate Judge Reid’s Report and Recommendation (Doc. No. 23) be, and the same is,

         hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. The Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 is hereby

         DENIED;

      3. No certificate of appealability shall issue; and
Case 4:18-cv-10252-JLK Document 24 Entered on FLSD Docket 02/09/2021 Page 2 of 2




       4. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 9th day of February, 2021.




                                             _______________________________
                                             JAMES LAWRENCE KING
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF FLORIDA

 cc:      Magistrate Judge Lisette M. Reid
          All counsel of record
          Jovanne Mack, pro se




                                                2
